 



Exhibit 10.29
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on January 13,
2006, with an effective date of January 1, 2006, (the “Effective Date”), between
Technical Olympic USA, Inc., a Delaware corporation (the “Employer”) and John
Kraynick, an individual (the “Employee”).
Agreement
     In consideration of the mutual premises, covenants and agreements set forth
below, and intending to be legally bound hereby, it is hereby agreed as follows:
1. Definitions. Capitalized terms shall have the meanings defined in this
Agreement or on Exhibits A and B attached hereto unless the context otherwise
requires. Exhibits A and B are incorporated herein by this reference.
2. Employment Term and Duties.
     2.1 Employment Term. The Employer employs the Employee, and the Employee
accepts employment by the Employer, on the terms and conditions set forth in
this Agreement and for the period of time set forth in Exhibit B (the
“Employment Period”), which Employment Period shall be the term of this
Agreement.
     2.2 Duties.
          (a) The Employee will serve in the position set forth on Exhibit B;
provided, however, that Employee acknowledges that the CEO of Technical Olympic
USA, Inc. (the “CEO”) shall have the right to assign Employee to serve in
another position where such assignment is in the best interests of the Employer
and where Employer continues to perform in accordance with its obligations under
this Agreement. The Employee will devote his/her full business time, attention,
skill, and energy exclusively to the business of the Employer, will use his/her
best efforts to promote the success of the Employer’s business, and will
cooperate fully with the senior management of the Employer in the advancement of
the best interests of the Employer.
          (b) With the prior written consent of the CEO, which consent may be
revoked by the CEO at any time and for any reason, the Employee may engage in
the following activities during the Employment Period so long as such activities
do not, in the sole judgment of the CEO, interfere or conflict with Employee’s
duties to Employer as set forth in Section 2.2(a) above: (i) serve on corporate,
civic, religious, educational, and/or charitable boards or committees;
(ii) deliver lectures, fulfill speaking engagements, or teach at educational
institutions without receiving any compensation other than reimbursement of
expenses, nominal stipends, or similar forms of compensation; and (iii) manage
his/her personal investments, provided that such investments do not conflict
with the Employee’s duties and responsibilities under this Agreement. If the
Employee is appointed or elected an officer or director of the
John Kraynick Employment Agreement

1



--------------------------------------------------------------------------------



 




Employer or any Affiliate, the Employee will fulfill his/her duties as such
officer or director without additional compensation. Upon termination of this
Agreement for any reason, the Employee automatically resigns as of such date as
an officer and director of the Employer and each Affiliate of which he/she is an
officer or director, if any.
     2.3 Location. The Employee’s primary place of employment hereunder shall be
as set forth in Exhibit B.
3. Compensation and Benefits. The compensation and benefits payable and provided
to the Employee under this Agreement shall constitute the full consideration to
be paid to the Employee for all services to be rendered by the Employee to the
Employer and its Affiliates in all capacities.
     3.1 Base Salary. During the first year of this Agreement, the Employee will
be paid an annual salary as set forth on Exhibit B (“Base Salary”), payable in
periodic installments according to the Employer’s customary payroll practices.
In subsequent years, Base Salary may be adjusted taking into account Employee’s
performance, company operating results, and industry practices.
     3.2 Benefits. The Employee (and the Employee’s spouse and dependents, where
applicable) shall be permitted to participate in such 401(k) plan (or similar
qualified plan) and any welfare benefit plan, program, or fringe benefit made
available to other similarly situated employees that may be in effect from time
to time, subject to the Employee (and the Employee’s spouse and dependents,
where applicable) meeting the eligibility requirements under the terms of each
of those plans (collectively, the “Benefits”). However, the Employer may modify
or terminate any employee benefit plan or program at any time and in the
Employer’s sole discretion, so long as such modification or termination equally
affects all of the Employer’s similarly situated employees.
     3.3 Annual Bonus. During the term of this Agreement, the Employee shall be
eligible to participate in an annual bonus plan. The bonus plan and any amounts
payable thereunder may take into consideration personal performance and
contribution, operational and financial results, and other achievements
attributable to Employee’s accomplishments (“Bonus”). Employee’s participation
in and opportunity to receive compensation pursuant to such plan will be
consistent with the participation and opportunity of similarly situated
employees and shall in any event be subject to the approval of the Board of
Directors or relevant Board Committee of Technical Olympic USA, Inc. The bonus
plan applicable to Employee under this Agreement is as described in Exhibit B.
     3.4 Business Expenses. In accordance with the rules and policies that the
Employer may establish from time to time, the Employer shall reimburse the
Employee for business expenses reasonably incurred by him/her in the performance
of his/her duties hereunder in accordance with the Employer’s documentation
guidelines as may be in effect from time to time.
     3.5 Vacation. The Employee shall be entitled to the vacation period per
calendar year as set forth on Exhibit B (prorated for less than a full year).
Unused vacation time not to
John Kraynick Employment Agreement

2



--------------------------------------------------------------------------------



 



exceed an aggregate of Two (2) weeks for all prior years may be accumulated or
carried over from year to year. The Employee shall not be entitled to any
compensation for unused vacation time except as provided in Section 4.
     3.6 Car Allowance. During the Employment Period, the Employee shall be paid
a car allowance as set forth in Exhibit B.
     3.7 Office and Support Staff. During the Employment Period, the Employee
shall be entitled to an office, furnishings, other appointments, and secretarial
or other assistants as Employer shall determine are reasonably necessary to
perform the Employee’s duties and obligations as set forth herein and comparable
to other similarly situated employees of the Employer and its Affiliates.
4. Termination.
     4.1 Death; Disability. This Agreement will terminate automatically upon the
death or Disability of the Employee.
     4.2 Termination Notice. Any termination of the Employee’s employment other
than a termination pursuant to Section 4.1 hereof shall be by written notice to
the other party, indicating the specific termination provision in this Agreement
relied upon, if any, and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for the termination of the Employee’s
employment under the provision so indicated. The date of the Employee’s
termination of employment shall be specified in such notice; provided, however,
that such date may not be earlier than any applicable cure periods as set forth
herein and, if a termination is being effected by the Employee for any reason,
such date shall in any event not be less than six (6) months from the date the
written notice is given to the Employer (the “Required Notice”), during which
period Employee shall continue to perform in accordance with this Agreement
unless such performance is waived by the Employer by written notice to the
Employee. Failure to provide the Required Notice or to perform in accordance
with in this Agreement during this period shall be deemed a material breach of
this Agreement by the Employee.
     4.3 Termination Pay. Upon termination of the Employee’s employment, the
Employer will be obligated to pay or provide the Employee or the Employee’s
estate, as the case may be, only such compensation and Benefits as are provided
in this Section 4.3 and, if applicable, in Section 5.3 hereof.
          (a) Termination by the Employer for Cause; Resignation of the Employee
without Good Reason or Required Notice; Resignation of the Employee by Election
of Non-Continuation. If (i) the Employer terminates the Employee’s employment
for Cause; (ii) the Employee terminates his/her employment for any reason other
than Good Reason; (iii) the Employee terminates his/her employment for any
reason without the Required Notice; or (iv) the Employee terminates his/her
employment by Election of Non-Continuation, then: the Employee shall be entitled
to receive the Accrued Obligations from the Employer, payable to Employee within
thirty (30) Business Days after the date of termination. Except as specifically
provided herein, the Employee shall not be entitled to any other payments or
Benefits pursuant to this Agreement.
John Kraynick Employment Agreement

3



--------------------------------------------------------------------------------



 



          (b) Termination due to Disability or upon Death. If the Employee’s
employment is terminated due to Disability or upon the Employee’s death, the
Employee or the Employee’s estate, as the case may be, shall be entitled to
receive from the Employer the sum of the following, payable to Employee or
Employee’s legal representative within thirty (30) Business Days after the date
of termination: (i) the Accrued Obligations and (ii) the Pro-Rata Bonus.
          (c) Termination by the Employee due to Good Reason or by the Employer
without Cause. If the Employee’s employment is terminated by the Employer
without Cause or by the Employee for Good Reason, the Employee shall be entitled
to receive from the Employer: (i) the Termination Payment, and (ii) if the
Employee timely elects continuation coverage under the Employer’s group health
plan, an amount equal to the monthly premium charge for such coverage for the
then remaining term of the Employment Period at the active employee premium rate
for similar coverage.
     4.4 Release and Waiver. Notwithstanding anything in Section 4.3 to the
contrary, the Employee shall not be entitled to any payment or Benefit pursuant
to Section 4.3, except for Accrued Obligations as required by law, unless the
Employee has delivered to the Employer a general release, signed and in a form
acceptable to the Employer, that releases the Employer and its Affiliates, and
all their respective officers, directors, employees, and agents from any and all
claims of any kind that the Employee may have arising out of the Employee’s
relationship with the Employer or any of its Affiliates or the termination of
employment, but excluding any claims arising under this Agreement, and such
release has become irrevocable.
5. Non-Competition and Non-Interference.
     5.1 Acknowledgements. The Employee acknowledges that (a) the services to be
performed by him/her under this Agreement are of a special, unique, unusual,
extraordinary, and intellectual character and (b) the provisions of this
Section 5 are reasonable and necessary to protect the Confidential Information,
goodwill, and other business interests of the Employer and its Affiliates.
     5.2 Covenants of the Employee. The Employee covenants that he/she will not,
directly or indirectly:
          (a) during the Non-Compete Period, without the express prior written
consent of the Board of Directors, as owner, officer, director, employee,
stockholder, principal, consultant, agent, lender, guarantor, cosigner,
investor, or trustee of any corporation, partnership, proprietorship, joint
venture, association, or any other entity of any nature, engage, directly or
indirectly, in the Business in (i) any county in any state, or any county
contiguous with a county, in which the Employer or any of its Affiliates is
conducting Business activities or has conducted Business activities in the
twelve (12) months prior to termination, and (ii) any county in which the
Employer or any of its Affiliates is conducting other business; provided,
however, that the
John Kraynick Employment Agreement

4



--------------------------------------------------------------------------------



 




Employee may purchase or otherwise acquire for passive investment up to three
percent (3%) of any class of securities of any such enterprise under Section
12(g) of the Securities Exchange Act of 1934;
          (b) whether for the Employee’s own account or for the account of any
other person at any time during his/her employment with the Employer or its
Affiliates (except for the account of the Employer and its Affiliates) and the
Non-Compete Period, solicit Business of the same or similar type being carried
on by the Employer or its Affiliates, whether or not the Employee had personal
contact with such person or entity during the Employee’s employment with the
Employer;
          (c) whether for the Employee’s own account or the account of any other
person and at any time during his/her employment with the Employer or its
Affiliates and the Non-Compete Period, (i) solicit, employ, or otherwise engage
as an employee, independent contractor, or otherwise, any person who is an
employee of the Employer or an Affiliate, or in any manner induce, or attempt to
induce, any employee of the Employer or its Affiliates to terminate his/her
employment with the Employer or its Affiliate; or (ii) interfere with the
Employer’s or its Affiliate’s relationship with any person or entity that, at
any time during the Employment Period, was an employee, contractor, supplier, or
customer of the Employer or its Affiliate; or
          (d) at any time after the termination of his/her employment, disparage
the Employer or its Affiliates or any shareholders, directors, officers,
employees, or agents of the Employer or any of its Affiliates, so long as the
Employer does not disparage the Employee;
provided, however, that notwithstanding the foregoing, paragraphs (a) and (b) of
this Section 5.2 shall not apply if the Employee’s employment is terminated
pursuant to Section 4.3(c) hereof. If any covenant in this Section 5.2 is held
to be unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope, time, and geographic area, and
such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against the
Employee. The Employee hereby agrees that this covenant is a material and
substantial part of this Agreement and that: (i) the geographic limitations are
reasonable; (ii) the term of the covenant is reasonable; and (iii) the covenant
is not made for the purpose of limiting competition per se and is reasonably
related to a protectable business interest of the Employer. The period of time
applicable to any covenant in this Section 5.2 will be extended by the duration
of any violation by the Employee of such covenant.
     5.3 Covenants of the Employer. The Employer covenants and agrees that,
during the Non-Compete Period, the following provisions shall apply:
          (a) if the Employee’s employment is terminated due to the death or
Disability of the Employee, for Cause by the Employer, or by the Employee
without having provided the Required Notice, no additional compensation shall be
payable or Benefits provided to the Employee during the Non-Compete Period
except as specifically provided for in Section 4.3 hereof.
John Kraynick Employment Agreement

5



--------------------------------------------------------------------------------



 



          (b) In addition to the compensation payable or Benefits to be provided
to the Employee as provided in Section 4.3 hereof, if the Employee’s employment
is terminated for any reason other than as set forth in Section 5.3(a) hereof,
the Employer shall continue to (i) pay to the Employee during the Non-Compete
Period the Base Salary as provided herein and (ii) provide all the Benefits to
the Employee (and the Employee’s spouse and dependents, as applicable) that the
Employer would have provided pursuant to this Agreement, in both cases as if the
Employee remained employed by the Employer during the Non-Compete Period, unless
the Employer is prohibited from providing any such Benefits pursuant to
applicable law.
          (c) Notwithstanding the foregoing provisions of this Section 5.3,
(i) the Employer may pay to the Employee the cash equivalent of any Benefit that
the Employer is otherwise obligated to provide the Employee in lieu of providing
such Benefit, and (ii) the Employer shall have the right, at any time, to
release the Employee from the covenants contained in this Section 5, at which
time the Employee’s right to receive and the Employer’s obligation to make any
payments or provide any Benefits under this Section 5.3 shall terminate upon the
payment by the Employer to the Employee of all amounts due under this
Section 5.3 up to and including the date of such release.
6. Non-Disclosure Covenant
     6.1 Acknowledgments by the Employee. The Employee acknowledges that (a) the
Employee will be afforded access to Confidential Information; (b) public
disclosure of such Confidential Information would have an adverse effect on the
Employer and its Affiliates and its business; and (c) the provisions of this
Section 6 are reasonable and necessary to prevent the improper use or disclosure
of Confidential Information.
     6.2 Covenants of the Employee. The Employee covenants as follows:
          (a) Confidentiality. During and after his/her employment with the
Employer and its Affiliates, the Employee will hold in confidence the
Confidential Information and will not disclose such Confidential Information to
any person other than in connection with the performance of his/her duties and
obligations hereunder, except with the specific prior written consent of the
Board of Directors or the CEO; provided, however, that the parties agree that
this Agreement does not prohibit the disclosure of Confidential Information
where applicable law requires in response to subpoenas and/or orders of a
governmental agency or court of competent jurisdiction. In the event that the
Employee is requested or becomes legally compelled under the terms of a subpoena
or order issued by a court of competent jurisdiction or by a governmental body
to disclose Confidential Information, the Employee agrees that he/she will
(i) immediately provide the Employer with written notice of the existence,
terms, and circumstances, surrounding such request(s) so that the Employer may
seek an appropriate protective order or other appropriate remedy, (ii) cooperate
with the Employer in its efforts to decline, resist, or narrow such requests,
and (iii) if disclosure of such Confidential Information is required in the
opinion of counsel, exercise reasonable efforts to obtain an order or other
reliable assurance that confidential treatment will be accorded to such
disclosed information.
John Kraynick Employment Agreement

6



--------------------------------------------------------------------------------



 



          (b) Trade Secrets. Any and all trade secrets of the Employer and its
Affiliates will be entitled to all the protections and benefits under the
federal and state trade secret and intellectual property laws and any other
applicable law. If any information that the Employer or any of its Affiliates
deems to be a trade secret is found by a court of competent jurisdiction not to
be a trade secret for purposes of this Agreement, such information will,
nevertheless, be considered Confidential Information for the purposes of this
Agreement, so long as it otherwise meets the definition of Confidential
Information. The Employee hereby waives any requirement that the Employer or any
of its Affiliates submit proof of the economic value of any trade secret or post
a bond or other security.
          (c) Removal. The Employee will not remove from the premises of the
Employer or any of its Affiliates (except to the extent such removal is for
purposes of the performance of the Employee’s duties at home or while traveling,
or except otherwise specifically authorized by the Employer or the applicable
Affiliate) any document, record, notebook, plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form
belonging to the Employer or any of its Affiliates or used in the business of
the Employer or of any of its Affiliates (collectively, the “Proprietary
Items”). All of the Proprietary Items, whether or not developed by the Employee,
are the exclusive property of the Employer or its applicable Affiliate. Upon
termination of his/her employment, or upon the request of the Employer during
the Employment Period, the Employee will return to the Employer all of the
Proprietary Items and Confidential Information in the Employee’s possession or
subject to the Employee’s control, and the Employee shall not retain any copies,
abstracts, sketches, or other physical embodiments in electronic form or
otherwise, of any such Proprietary Items or Confidential Information.
          (d) Development of Intellectual Property. Any and all writings,
inventions, improvements, plans, designs, architectural work papers, drawings,
processes, procedures, and/or techniques (“Intellectual Property”) which the
Employee (i) made, conceived, discovered, or developed, either solely or jointly
with any other person or persons, at any time when the Employee was an employee
of the Employer or any of its Affiliates whether pursuant to this Agreement or
otherwise, whether or not during working hours, and whether or not at the
request or upon the suggestion of the Employer or any of its Affiliates, which
relate to or were useful in connection with any business now or hereafter
carried on or contemplated by the Employer or any of its Affiliates, including
developments or expansions of its fields of operations, or (ii) may make,
conceive, discover, or develop, either solely or jointly with any other person
or persons, at any time when the Employee is an employee of the Employer or its
Affiliates, whether or not during working hours and whether or not at the
request or upon the suggestion of the Employer or any of its Affiliates, which
relate to or are useful in connection with any business now or hereafter carried
on or contemplated by the Employer or any of its Affiliates, including
developments or expansions of its present fields of operations, shall be the
sole and exclusive property of the Employer and its Affiliates. The Employee
shall make full disclosure to the Employer of all such Intellectual Property and
shall do everything necessary or desirable to vest the absolute title thereto in
the Employer. The Employee shall write and prepare all specifications and
procedures regarding such Intellectual Property and otherwise aid and assist the
Employer so that the Employer can prepare and present applications for
copyright, patent, or trademark protection therefor and can secure such
copyright, patent, or trademark wherever
John Kraynick Employment Agreement

7



--------------------------------------------------------------------------------



 




possible, as well as reissues, renewals, and extensions thereof, and can obtain
the record title to such copyrights, patents, or trademarks so that the Employer
or its designated Affiliate shall be the sole and absolute owner thereof in all
countries in which it may desire to have copyright, patent, or trademark
protection. The Employee shall not be entitled to any additional or special
compensation or reimbursement regarding any and all such Intellectual Property.
7. General Provisions of Sections 5 and 6.
     7.1 Injunctive Relief and Additional Remedy. The Employee acknowledges that
the injury that would be suffered by the Employer and its Affiliates as a result
of a breach of the provisions of Sections 5 and 6 of this Agreement would be
irreparable and that an award of monetary damages to the Employer for such a
breach may be an inadequate remedy. Consequently, the Employer will have the
right, in addition to all other rights, to seek injunctive relief to restrain
any breach or threatened breach or otherwise to specifically enforce any
provision of this Agreement. The Employee waives any requirement that the
Employer secures or posts any bond in conjunction with any such remedies. The
Employee further agrees to and hereby does submit to in personam jurisdiction
before each and every court for that purpose. Without limiting the rights of the
Employer or of any of its Affiliates under this Section 7 or any other remedies
available to the Employer or its Affiliates, if the Employee breaches any other
provisions of Sections 5 and 6 and such breach is proven in a court of competent
jurisdiction, the Employer will have the right to cease making any payments or
providing Benefits otherwise due to the Employee under this Agreement.
     7.2 Covenants of Sections 5 and 6 are Essential and Independent Covenants.
The covenants of the Employee in Sections 5 and 6 hereof are essential elements
of this Agreement, and without the Employee’s agreement to comply with such
covenants, the Employer would not have entered into this Agreement or continued
the employment of the Employee. The Employer and the Employee have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Employer and its
Affiliates. In addition, the Employee’s covenants in Sections 5 and 6 are
independent covenants and the existence of any claim by the Employee against the
Employer under this Agreement or otherwise will not excuse the Employee’s breach
of any covenant in Sections 5 or 6. Notwithstanding anything in the Agreement to
the contrary, the covenants and agreements of the Employee in Sections 5 and 6
shall survive the termination of the Agreement, except as provided below.
8. General Provisions.
     8.1 Indemnification. The Employer shall indemnify and hold harmless the
Employee to the fullest extent permitted by applicable law against all costs
(including reasonable attorneys’ fees and costs), judgments, penalties, fines,
amounts paid in settlements, interest, and all other liabilities incurred or
paid by the Employee in connection with the investigation, defense, prosecution,
settlement, or appeal of any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, or investigative and to
which the Employee was or is a party or is threatened to be made a party by
reason of the fact that the Employee is or was an officer, employee, director or
agent of the Employer or its Affiliates,
John Kraynick Employment Agreement

8



--------------------------------------------------------------------------------



 



including any property owner or condominium association that the Employee has
been asked to serve on by the Employer, or by reason of anything done or not
done by the Employee in any such capacity or capacities, provided that the
Employee acted in good faith and in a manner the Employee reasonably believed to
be in or not opposed to the best interests of the Employer or any of its
Affiliates, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his/her conduct was unlawful. The Employer also
shall pay any and all expenses (including reasonable attorney’s fees) incurred
by the Employee as a result of the Employee being called as a witness in
connection with any matter involving the Employer and/or any of its officers or
directors. Nothing herein shall limit or reduce any rights of indemnification to
which the Employee might be entitled under the organizational documents of the
Employer or as allowed by applicable law.
     8.2 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right or privilege under this Agreement will operate as
a waiver of such right or privilege, and no single or partial exercise of any
such right or privilege will preclude any other or further exercise of any right
or privilege. To the maximum extent permitted by applicable law, any claim or
right arising out of this Agreement may only be discharged by a waiver or
renunciation of the claim or right in writing signed by the other party.
     8.3 Successors.
          (a) This Agreement is personal to the Employee and shall not be
assignable by the Employee, other than economic rights that may be assigned by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Employer and its successors and assigns. Any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of Technical Olympic USA, Inc.
shall perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.
The Employer agrees to fully disclose this Agreement and its binding effect to
any successor or potential successor and will require any successor to expressly
acknowledge its assumption of this Agreement and such successor’s obligation to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.
          (c) As used in this Agreement, “Employer” shall mean the Employer as
defined above and any successor to its business and/or assets by operation of
law or otherwise.
     8.4 Notices. All notices, consents, waivers and other communication
required under this Agreement must be in writing and will be deemed to have been
duly given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by facsimile (with written confirmation of delivery), provided that a
copy is mailed by certified mail, return receipt requested, the same day or the
next Business Day, or (c) when received by the addressee, if sent
John Kraynick Employment Agreement

9



--------------------------------------------------------------------------------



 



by a nationally recognized overnight delivery service, in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):
If to the Employer:
Technical Olympic USA, Inc.
4000 Hollywood Blvd., Suite 500-N
Hollywood, FL 33021
Attn: Clint Ooten, VP Administration & Director of Human Resources
Facsimile No.: (954) 364-4038
     With a copy to Patricia Petersen, General Counsel of Technical Olympic USA,
Inc., at the same address.
If to the Employee:
John Kraynick
631 Leigh Palm Avenue
Plantation, FL 33324
     8.5 Entire Agreement; Supersedure. This Agreement, together with the
Exhibits attached hereto, contains the entire agreement between the parties with
respect to the subject matter hereof, and expressly terminates, rescinds,
replaces, and supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties with respect to the subject
matter hereof.
     8.6 Governing Law; Submission to Jurisdiction; Mediation.
          (a) THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF
FLORIDA WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL COURT IN
BROWARD COUNTY, FLORIDA, FOR THE PURPOSES OF ANY PROCEEDINGS ARISING OUT OF THIS
AGREEMENT, AND HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY AND AGREES THAT ANY
PROCEEDING SHALL INSTEAD BE DECIDED BY A JUDGE SITTING WITHOUT A JURY.
          (b) If a party initiates legal proceedings to enforce this Agreement,
the non-prevailing party in the proceedings shall pay to the prevailing party,
upon demand, all costs and expenses (including reasonable legal fees and costs)
incurred by the prevailing party as a result of the proceedings (i.e., “loser
pays”).
          (c) Prior to commencement of any legal proceeding or at any time after
commencement of any legal proceeding, Employee agrees that, upon request of
Employer, and at the expense of the Employer, any dispute between Employee and
Employer shall be presented
John Kraynick Employment Agreement

10



--------------------------------------------------------------------------------



 




for non-binding mediation by a third party mediator. In the event that Employee
fails to comply with his/her obligation to participate in mediation as required
herein, such failure shall constitute a breach of this Agreement by Employee
entitling Employer to damages.
     8.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, unless the absence of such
invalid or unenforceable provision materially alters the rights or obligations
of either party hereto. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable, unless the absence of such invalid or
unenforceable portion of such provision materially alters the rights or
obligations of either party hereto.
     8.8 Tax Withholding and Reporting. The Employer shall withhold from all
payments hereunder all applicable taxes that it is required to withhold with
respect to payments and Benefits provided under this Agreement and shall report
all such payments and withholdings to the appropriate taxing authorities as
required by applicable law.
     8.9 Amendments and Waivers. This Agreement may not be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Employee and the CEO, subject to authorization of the
Board of Directors. Any waiver by either party hereto shall be specific to the
event and shall not be deemed a waiver of any other event.
     8.10 Survival. The provision of provisions of Sections 4, 5, 6, 7, and 8
shall survive the termination of this Agreement.
     8.11 Counterparts. This Agreement may be executed in any number of
counterparts, by original or facsimile signatures, each of which shall
constitute an original and all of which taken together shall constitute one and
the same instrument.
     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective for all purposes as of the Effective Date.
Technical Olympic USA, Inc.

      By: / s / Antonio B. Mon
 
Name: Antonio B. Mon
Title: Chief Executive Officer   / s / John Kraynick
 
Name: John Kraynick

John Kraynick Employment Agreement

11



--------------------------------------------------------------------------------



 



Exhibit A
Definitions
“Accrued Obligations” means, at the relevant date, the sum of the following:
(i) the Employee’s earned or accrued, but unpaid, Base Salary through the date
of termination of the Employee’s employment; (ii) any Bonus earned or accrued
and vested, but unpaid; (iii) the economic value of any of the Employee’s
accrued, but unused, vacation time; and (iv) any unreimbursed business expenses
incurred by the Employee.
“Affiliate” means a person or entity who or which, (i) with respect to an
entity, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such entity; or (ii) with
respect to the Employee, is a parent, spouse, or issue of the Employee,
including persons in an adopted or step relationship.
“Board of Directors” means the board of directors of Technical Olympic USA, Inc.
“Business” means the business of buying, developing, marketing, or selling land
appropriate for residential development or construction, or the business of
design, construction, promotion, marketing, or sale of, single-family
residences, townhouses, and condominiums.
“Business Day” shall mean any day other than a Saturday, Sunday or bank holiday
recognized in Hollywood, Florida.
“Cause” means:
     (a) an act of fraud, misappropriation, or personal dishonesty taken by the
Employee at the expense of the Employer or an Affiliate, including, but not
limited to, the willful engaging by the Employee in illegal conduct or gross
misconduct that is or reasonably could be injurious to the Employer;
     (b) the material violation by the Employee of any obligation of the
Employee under this Agreement, including but not limited to, the willful or
continued failure of the Employee to perform substantially the Employee’s duties
with the Employer or its Affiliates (other than such failure resulting from
Disability) or the failure of the Employee to meet the financial or other
business objectives incumbent upon Employee as a result of Employee’s position,
which violation or failure is not remedied within ten (10) Business Days after
receipt of written notice or demand for substantial performance or corrective
action is delivered to the Employee by the CEO which identifies the manner in
which the CEO believes that the Employee has not substantially performed the
Employee’s duties or has violated an obligation under this Agreement;
     (c) the conviction, or plea of nolo contendere, of the Employee for any
felony or any misdemeanor involving moral turpitude;
John Kraynick Employment Agreement

12



--------------------------------------------------------------------------------



 



     (d) a material violation of any express direction of the Board of
Directors, the CEO, or supervisor of the Employee, or a material violation of
any rule, regulation, policy or plan established or approved by the Board of
Directors or the CEO from time to time regarding the conduct of the Employer’s
employees and/or its business, or
     (e) failure of the Employee to provide the Required Notice to Employer and
to fully comply with all requirements of Section 4.2 of this Agreement.
“Confidential Information” means any and all intellectual property of the
Employer (or any of its Affiliates), including but not limited to:
     (a) trade secrets concerning the business and affairs of the Employer (or
any of its Affiliates), product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current and planned research development,
current and planned manufacturing or distribution methods and processes,
customer lists, current and anticipated customer requirements, price lists,
market studies, business plans, computer software and programs (including object
code and source code), computer software and database technologies, systems,
structures, and architectures (and related formulae, compositions, processes,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information), and any other information, however
documented, that is a trade secret under federal, state or other applicable law;
and
     (b) information concerning the business and affairs of the Employer (or any
of its Affiliates) (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training and techniques and materials), however documented; and notes, analysis,
compilations, studies, summaries, and other material prepared by or for the
Employer (or any of its Affiliates) containing or based, in whole or in part, on
any information included in the foregoing.
Notwithstanding the foregoing, Confidential Information shall not include
information otherwise lawfully known generally by or readily accessible to the
trade or general public other than by the improper disclosure, directly or
indirectly, by the Employee or an Affiliate of the Employee.
“Disability” means the inability of the Employee, due to the injury, illness,
disease, or bodily or mental infirmity, to engage in the performance of
substantially all of the usual duties of employment with the Employer as
contemplated by Section 2.2 herein, such Disability to be determined by the
Board of Directors upon receipt and in reliance on competent medical advice from
one or more individuals, selected by the Board of Directors, who are qualified
to give such professional medical advice. The Employee must submit to a
reasonable number of examinations by the medical doctor making the determination
of Disability, and the Employee hereby authorizes the disclosure and release to
the Employer of such determination and all supporting medical records. If the
Employee is not legally competent, the Employee’s legal guardian or duly
authorized attorney-in-fact will act in the Employee’s stead for the purposes of
submitting the Employee to the examinations, and providing the authorization of
disclosure required hereunder.
John Kraynick Employment Agreement

13



--------------------------------------------------------------------------------



 



It is expressly understood that the Disability of the Employee for a period of
one hundred twenty (120) calendar days or less in the aggregate during any
period of twelve (12) consecutive months, in the absence of any reasonable
expectation that his/her Disability will exist for more than such a period of
time, shall not constitute a failure by him/her to perform his/her duties
hereunder and shall not be deemed a breach or default and the Employee shall
receive full compensation for any such period of Disability or for any other
temporary illness or incapacity during the term of this Agreement.
“Election of Non-Continuation” means election by the Employee to terminate
his/her employment with Employer in the event that: (a) Employee’s Base Salary
or Annual Bonus is adjusted after the first year of employment under this
Agreement pursuant to Section 3.1 and 3.3, (b) such adjustment results in a
significant reduction of Employee’s total compensation, and (c) Employee does
not agree to the adjusted compensation schedule. In such instances, and in the
absence of any circumstances that constitutes Cause, the Employee may terminate
employment with the Employer by written notice to the Employer in compliance
with the requirements of Section 4.2 this Agreement. The date of termination set
forth in such notice shall not be less than six (6) months from the date of such
notice.
“Employment Period” means the term of the Employee’s employment under this
Agreement.
“Fiscal Year” means the fiscal year of Employer.
“Good Reason” means:
     (a) that without the Employee’s prior written consent and in the absence of
Cause, one or more of the following events occur:
          (i) any material and adverse change in the Employee’s authority,
duties, or responsibilities as set forth in Section 2, provided, however, that
an assignment of Employee by CEO to serve in another position where such
assignment is in the best interests of the Employer and where Employer continues
to perform in accordance with its obligations under Section 3 this Agreement
shall not constitute a material or adverse change in Employee’s authority,
duties, or responsibilities within the definition of Good Reason;
          (ii) the Employer requiring the Employee to be primarily based at any
office more than fifty (50) miles outside the metropolitan area of the Location
as set forth in Exhibit B, excluding travel reasonably required in the
performance of the Employee’s responsibilities;
          (iii) failure by the Employer to comply with and satisfy
Section 8.3(b) of this Agreement; or
          (iv) the material violation by the Employer of a material obligation
of the Employer under this Agreement, which violation or failure is not remedied
within ten (10) Business Days (or such additional reasonable period of time if
additional time is necessary to remedy) after receipt of written notice or
demand for substantial performance or corrective
John Kraynick Employment Agreement

14



--------------------------------------------------------------------------------



 




action is delivered to the Employer by the Employee, delivered as required by
this Agreement, which specifically identifies the manner in which Employee
believes that the Employer has not substantially performed the Employer’s duties
or violated an obligation under this Agreement; and
     (b) within sixty (60) Business Days of learning of the occurrence of any
such event, and in the absence of any circumstances that constitutes Cause, the
Employee terminates employment with the Employer by written notice to the
Employer in the manner required by this Agreement; provided, however, that the
events set forth in subparagraphs (a)(i, ii or iii) shall not constitute Good
Reason for purposes of this Agreement unless, within twenty (20) Business Days
of Employee’s learning of such event, the Employee gives written notice of the
event to the Employer and the Employer fails to remedy such event within thirty
(30) Business Days (or such additional reasonable period of time if additional
time is necessary to remedy) of receipt of such notice. The date of termination
set forth in such notice shall not be less than six (6) months from the date
notice is given to Employer as required by Section 4.2 of this Agreement.
“Non-Compete Period” means the period beginning on the Effective Date and ending
on the first anniversary of the Employee’s termination of employment with the
Employer.
“Pro Rata Bonus” shall mean a Bonus pro rated for the year in which the
Employee’s employment terminates for the year during which such termination
occurs.
“Termination Payment” shall mean the following: (A) Base Salary for the greater
of Two (2) full years or the then-remaining term of the Employment Period (as it
may be increased from time to time pursuant to this Agreement); (B) Bonus for
the year in which Employee’s employment terminates, determined in accordance
with that set forth in Exhibit B of this Agreement; (C) Bonus for the greater of
Two (2) full years or the then-remaining term of the Employment Period (other
than the year in which the Employee’s employment terminates), calculated by
multiplying the average Bonus paid to the Employee in the prior Three (3) fiscal
years by the number of years remaining in the Employment Period (excluding the
year in which the Employee’s employment terminates); (D) the Accrued
Obligations, excluding any Bonus amount which is captured in (B) above; and
(E) the fair market value of any Benefits and perquisites (other than health
benefits, if paid to the Employee pursuant to subparagraph (ii) of
Section 4.3(c) of this Agreement) to be provided to the Employee for the then
remaining term of the Employment Period. The Termination Payment shall be
payable to the Employee in accordance with the Employer’s normal payroll
practices for the remaining term of the Employment Period, all as if the
Employee remained actively employed by Employer; provided, however, at
Employer’s discretion, some or all of such Termination Payment may be paid to
Employee at an earlier date.
John Kraynick Employment Agreement

15



--------------------------------------------------------------------------------



 



Exhibit B
Employment Agreement Terms For John Kraynick

1.   Employment Period. The Employment Period referenced in Section 2.1 of the
Agreement shall begin on the Effective Date and end on December 31, 2008, unless
terminated earlier in accordance with the provisions of Section 4. This
Agreement shall automatically be renewed on the same terms and conditions for
successive one (1) year periods thereafter, each considered to be extensions of
the initial Employment Period, unless either Employer or Employee provides
written notice to the other of its or his/her election not to renew, such
written notice to be provided at least six (6) months prior to the expiration of
the then applicable Employment Period.

2.   Position. The Employee will serve as Senior Vice-President of Land at TOUSA
Homes, Inc., which entity is or shall be an Affiliate of the Employer or shall
be a wholly-owned subsidiary of the Employer. In this capacity, Employee will
have such duties and responsibilities as are reasonably consistent with such
position or as may be assigned or delegated to the Employee from time to time by
the CEO or another executive or officer of the Employer identified by the CEO to
the Employee.

3.   Location. The Employee’s primary place of employment hereunder shall be at
the offices of the Employer or its Affiliates in the greater Hollywood, Florida
metropolitan area, unless the Employee consents otherwise in writing; provided,
however, that the Employee shall travel as reasonably necessary to perform
his/her obligations and duties to the Employer.

4.   Base Salary. Employee will be paid an annual salary of Five Hundred
Thousand Dollars ($500,000), which Base Salary may be increased from time to
time during the Employment Period as set forth in Section 3.1 of the Agreement.

5.   Annual Bonus. Employee is eligible to earn an annual bonus, subject to
approval of the Board of Directors or relevant Board Committee. The annual bonus
is to be calculated as follows: Bonus Percentage x Bonus Factor = Annual Bonus
Earned. In the first year of this Agreement, 2006, the Bonus Factor will be
determined by multiplying the annual net income of Technical Olympic USA, Inc.
by an index of .45%. The bonus calculation for each successive year will be
reviewed by the Employee and the CEO no later than 60 days prior to the
commencement of each successive year of this Agreement. The parties agree that
provided the financial performance as set forth in the proposed business plan of
Technical Olympic USA, Inc. for the successive year is greater than or equal to
the prior year results, then the annual bonus calculation in each of the
successive years of this Agreement will be similar to that shown below.      
The Bonus Percentage is based on the Return on Equity (“ROE”) ranges in the
following table. See ROE definition below.

John Kraynick Employment Agreement

16



--------------------------------------------------------------------------------



 



                 
ROE
    Bonus
Percentage    
Less than 6%
      25 %    
6% to less than 15%
      50 %    
15% to less than 20%
      100 %    
More than 20%
      125 %    

     
Example:
  If Net Income is $307,000,000 the Bonus Factor would be $307,000,000 x .0045 =
$1,381,500. If the ROE for the year is 21%, the Annual Bonus Earned would be
$1,381,500 x 1.25 = $1,726,875.

ROE is calculated by dividing the annual net income of Technical Olympic USA,
Inc. by the average the total shareholder equity of Technical Olympic USA, Inc.
as of the beginning of the first day of the Fiscal Year and the end of each
month of such Fiscal Year. Total shareholder equity shall not include any
dollars raised from a public offering that occurred within the Fiscal Year in
which the Bonus is to be determined.

6.   Car Allowance. During the Employment Period, the Employee shall maintain
current company automobile (Lexus LS-430) and the company shall continue to
reimburse Employee for reasonable gas and maintenance expenses of the vehicle.
Upon the expiration or usage of said vehicle, the Employee shall be paid a car
allowance in the amount of One Thousand Dollars ($1,000) per month.

7.   Vacation. Employee shall be entitled to Four (4) weeks of vacation per
calendar year in accordance with Section 3.5 of the Agreement.

8.   Notices. Any notices to be given to Employee as set forth in Section 8.4 of
the Agreement shall be to the address and facsimile number set forth below:

Initials:   /s /JK John Kraynick
/s/ABM Antonio B. Mon

John Kraynick Employment Agreement

17